Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election of Species A in the reply filed on 8/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 3-4 are withdrawn as being directed to a non-elected Species without traverse. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “during inserting or anchoring or both” does not properly refer to the previously recited inserting and anchoring.  For the purposes of examination, the examiner will assume that the limitation refers to the previously recited inserting and anchoring. 
Claim 5 recites “a plurality of clamping elements.”  It is not clear if the plurality of clamping elements are the same or different than the pair of clamping elements recited in claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Field (US 2009/0104399).
The first and second objects and their associated structure are material to be worked upon and do not further limit the claims. MPEP 2115. 

As to claims 1 and 9-12, Field discloses a machine for anchoring a first object comprising a first material being a thermoplastic material in a solid state in a second object of a second material that has pores and is thereby penetrable by the first material when in a liquefied state, the second object having an end face with an opening having a mouth in the end face; the machine comprising: an insertion mechanism 281 (para 210, fig 24) capable of inserting an insert portion of the first object at least partially in the opening, an anchoring tool 238 (fig 24) capable of anchoring by transferring energy to the first object, in an amount and for a time sufficient for liquefaction of the first material and interpenetration of the first and second materials by the first material filling at least some of the pores of the second material in a vicinity of the opening, wherein the energy is mechanical vibration energy, and wherein the anchoring tool comprises a sonotrode 240 for coupling the mechanical vibration energy into the first object (figs 24-25b, para 188-196, 208-210); a clamping mechanism 246/247 (fig 24, para 195-196) capable of applying a clamping force to the second object during inserting or anchoring or both, wherein the clamping mechanism comprises a pair 260 and 275 (para 196, fig 24) of clamping elements equipped and arranged to act on opposing surfaces so that the opening is between the clamping elements when the clamping force is applied while the insertion mechanism inserts the insert portion or while the anchoring tool transfers the energy or both (para 195-200); a pressurized hydraulic fluid cylinder 264/265, para 199), for attenuating the clamping element; and a distance adjustment mechanism 280 (para 190) for adjusting a distance between the clamping elements (figs 24-27, para 188-212).
As to claim 2, Field discloses an insertion station 281 and an anchoring station 238, 239) separate therefrom (figs 24 and 27 show the stations as separate), wherein insertion station comprises the insertion mechanism (see claim1 above) and the anchoring station comprises the anchoring tool 240, and wherein the anchoring station further comprises the clamping mechanism 246/247 (figs 25a-25b), whereby the clamping mechanism is capable of applying the clamping force while the opening is between the clamping elements and while the anchoring tool transfers the energy (figs 25a-25b, para 195-204).
As to claims 5, Field discloses a plurality of clamping elements 246, 247 defining an according number of clamping sites (fig 24 shows multiple sites), wherein a distance between the clamping sites is adjustable (via 262, 15a-25b, para 197).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Field as applied to claim 1 above, and further in view of Lerner (4613320).
Field does not disclose the clamping elements having a non-sticking pad with a low- friction material.  Lerner discloses clamping elements provided with a non-sticking pad 52 with a low-friction material adapted for facilitating release of the clamping element from the second object after release of the clamping force (col 4, l 10-26, fig 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Field such that the clamping elements are provided with a non-sticking pad 52 with a low-friction material adapted for facilitating release of the clamping element from the second object after release of the clamping force as taught by Lerner above as such provides the predictable and advantageous result of facilitating removal of the clamp from the object. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Field as applied to claim 1 above, and further in view of Harden et al. (US 4252587). 
Field does not disclose the clamping elements having a non-sticking pad with a gas supply for supplying release gas to a position between the clamping element and the second object.  Harden discloses clamping elements 63 provided with a gas supply for supplying release gas to a position between the clamping element and the second object for facilitating release of the clamping element from the second object after release of the clamping force (col 8, l 46-60)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Field such that the clamping elements are provided with a gas supply for supplying release gas to a position between the clamping element and the second object for facilitating release of the clamping element from the second object after release of the clamping force as taught by Harden as such a modification eases separation of the clamp from object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748